DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending, claim 7 is withdrawn with traverse.

Information Disclosure Statement
The information disclosure statements filed have been considered by the examiner.

	
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-6, in the reply filed on 12/30/2020 is acknowledged.  The traversal is on the ground(s) that claims are drawn to the same inventive concept and no search burden exists.  This is not found persuasive because there does exist a search burden:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Because there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Miller et al., US 2011/0318667 A1.
As to claims 6 and 1, Miller teaches a fuel cell assembly 100 comprising a frame equipped membrane electrode assembly, see figures 1 and 2B, and bi-polar plates 65, which are synonymous with separators in the art, provided on both sides of the frame equipped membrane electrode assembly, see figure 3.
Miller further teaches the frame equipped membrane electrode assembly comprising: 
Miller a membrane electrode assembly /UEA comprising a polymer electrolyte membrane 25, a first anode electrode 32 provided on one surface of the electrolyte membrane, and a second cathode electrode 30 provided on another surface of the electrolyte membrane, see figure 2B. 
Miller teaches subgasket 55 and feed shims 50 being polyethylene naphthalate (PEN), polyimide (PI), polyether-etherketone (PEEK), an PEM respectively, see [0015] and [0020], which are resin materials that are in a sheet, see figure 1 and  figure 2B.

See annotated figure 2B below for the teachings of Miller for the structural arrangements regarding an outer peripheral portion of the electrolyte membrane is disposed between the second electrode and the resin sheet, stacked on an outer peripheral portion of the second electrode, and joined to an inner peripheral portion of the resin sheet through an adhesive layer.

    PNG
    media_image1.png
    359
    689
    media_image1.png
    Greyscale

Miller teaches the adhesive layer 62 is filled in an area surrounded by an inner peripheral end of the resin sheet subgasket 55, the first electrode, and the polymer electrolyte membrane 25, see figure 2B.
As to claim 2 Miller teaches feed shims 50, which is another resin sheet joined, through the adhesive layer 60, to a portion of the resin sheet protruding outside of the second electrode, see figure 2B annotated above. 


    PNG
    media_image2.png
    362
    700
    media_image2.png
    Greyscale
 
As to claim 4, see annotated figure 2B below for the teachings of Miller for the structural arrangements 4, wherein an inner peripheral portion of the other resin sheet has an overlap part overlapped with an outer peripheral portion of the first electrode, as viewed in a thickness direction of the membrane electrode assembly. 

    PNG
    media_image3.png
    343
    655
    media_image3.png
    Greyscale


As to claim 5, see annotated figure 2B below for the teachings of Miller for the structural arrangements wherein a thickness of the electrolyte membrane and a thickness of the adhesive layer are smaller than a thickness of the resin sheet.

    PNG
    media_image4.png
    362
    632
    media_image4.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/526,531.
The copending application recites the same structural construction of the frame equipped membrane electrode assembly and fuel cell comprising the frame equipped resin frame membrane electrode assembly. The instant claims do not recite the elastic modulus of the resin sheets and adhesive, however, these features are obvious to one of ordinary skill in the art in view of Miller. Miller recites the structural arrangement of the frame equipped membrane electrode assembly and fuel cell comprising the frame equipped resin frame membrane electrode assembly as presented above under 35 U.S.C. 102. Furthermore, Miller teaches subgasket 55 and feed shims 50 being polyethylene naphthalate (PEN), polyimide (PI), polyether-etherketone (PEEK), an PEM respectively, see [0015] and [0020], which are resin materials that are in a sheet, see figure 1 and  figure 2B; Miller teaches thermally activated  adhesive materials at [0017]; one of ordinary skill in the art would appreciate that the thermally active adhesives taught by Miller would exhibit the properties of the elastic modulus as claimed.
 This is a provisional nonstatutory double patenting rejection.

Prior Art Made of Record and Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Peters et al., US 2010/0112405 A1, teaches adhesive 76 sealing with a gap, see figures 5 and 6.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A. STUCKEY/Examiner, Art Unit 1723